IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

BISCAYNE BAY PILOTS, INC.,          NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Petitioner,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2388

FLORIDA-CARIBBEAN CRUISE
ASSOCIATION,

      Respondent.

___________________________/


Opinion filed November 9, 2016.

Petition for Writ of Prohibition.

Donna E. Blanton of Radey Law Firm, Tallahassee and Robert Peltz of The Peltz
Law Firm, Miami, for Petitioner.

Thomas F. Panza of Panza, Maurer, & Maynard, Fort Lauderdale, Pamela Jo
Bondi, Attorney General and Marlene K. Stern, Assistant Attorney General,
Tallahassee, for Pilotage Rate Review Committee, for Respondents.




PER CURIAM.

      DENIED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.